Case 18-50821-FJS       Doc 39     Filed 09/25/19 Entered 09/25/19 10:46:00              Desc Main
                                   Document      Page 1 of 5



                                United States Bankruptcy Court
                                 Eastern District of Virginia
                                   Newport News Division

IN RE:                                              BCN#: 18-50821-FJS
BARBARA ANN COLEMAN                                 Chapter: 13
       Debtor
ABS REO Trust V
       Movant/Secured Creditor,
v.
BARBARA ANN COLEMAN
       Debtor
and
MICHAEL P. COTTER
       Trustee
       Respondents


                                  Order Lifting Automatic Stay


       This matter having come before the Court on the Motion of this Secured Creditor for

Relief from Stay;

       IT IS ORDERED, that the automatic stay imposed by 11 U.S.C. §362(a) is lifted, as to

ABS REO Trust V, holder of a certain promissory Note evidencing an indebtedness as of August

29, 2019, in the original principal amount of $23,191.55, secured by a first priority the lien of a

Deed of Trust, encumbering real property known as 492 England Ave, Hampton, VA 23669,

recorded among the Land Records of the City of Hampton as Instrument Number 070024078.

The land encumbered by the Deed of Trust and referenced herein below:

       Parcel                                                                                      I:
       All that certain lot, piece or parcel of land lying, being and situate in the City of Hampton
       (formerly known as Wythe Magisterial District, Elizabeth City County), Virginia, being
       the southerly one-half, from front to rear of Lot No. Six (6), Block "A," as shown on that
Gregory N. Britto, Esquire VSB #23476
Malcolm B. Savage, III, Esquire VSB #91050
William M. Savage, Esquire VSB #26155
Thomas J. Gartner, Esquire VSB #79340
Mary F. Balthasar Lake, Esquire VSB #34899
Nicole McKenzie, Esquire VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800 18-279059
Case 18-50821-FJS         Doc 39   Filed 09/25/19 Entered 09/25/19 10:46:00              Desc Main
                                   Document      Page 2 of 5


       certain map or plat entitled, "JOHN L. HUTTON'S LAND," made by Girard Chambers
       and Son, Civil Engineers, dated November 16, 1935, and of record in the Office of the
       Clerk of the Circuit Court of Hampton (formerly Elizabeth City County), Virginia, in
       Deed                     Book                   93,                  page                 66.
       Parcel                                                                                     II:
       All that certain lot, piece or parcel of land lying, being and situate in the City of Hampton
       (formerly known as Wythe Magisterial District, Elizabeth City County), Virginia,
       numbered and designated as Lot No. Five (5), Block No. "A," as shown on a certain map
       or plat entitled, "JOHN L. HUTTON'S LAND," made by Girard Chambers and Son, C.E.,
       dated November 16, 1935, and of record in the Office of the Clerk of the Circuit Court of
       Hampton (formerly Elizabeth City County), Virginia, in Deed Book 93, page 66.
       Street Address (for identification, but not insurance purposes): 492 England Avenue,
       Hampton, VA 23669


       IT IS FURTHER ORDERED, that such relief shall extend to the purchaser at the

foreclosure sale to allow the purchaser to take such action under state law as necessary; and


       IT IS FURTHER ORDERED, that the Trustee shall be relieved from the obligation of

making any further payments upon the secured claim filed by ABS REO Trust V; and

       IT IS FURTHER ORDERED, that F.R.B.P. 4001(a)(3) is not applicable to the case at

hand and the noteholder may immediately enforce and implement this Order granting relief from

the automatic stay; and

       IT IS FURTHER ORDERED, that nothing contained herein shall prohibit the noteholder

from adding reasonable attorney's fees and costs incurred in this proceeding to the outstanding

indebtedness in accord with the terms of the subject Deed of Trust and Note and applicable state

law; and

      IT IS FURTHER ORDERED, that subsequent to any foreclosure sale of the subject

property conducted by noteholder, the Secured Creditor may take all lawful actions to take

possession of the Subject Property;

      IT IS FURTHER ORDERED, that the noteholder shall promptly notify the Chapter 13

Trustee in writing of the results of any foreclosure of the subject deed and pay the Chapter 13
Case 18-50821-FJS       Doc 39     Filed 09/25/19 Entered 09/25/19 10:46:00          Desc Main
                                   Document      Page 3 of 5



Trustee any excess funds received from such foreclosure sale, to be disbursed upon further order

of the Court.

Sep 25 2019
______________________                             /s/ Frank J. Santoro
                                             ___________________________________
Date                                         The Honorable Judge Frank J. Santoro
                                             United States Bankruptcy Judge

                                             Notice of Judgment or
                                                                     Sep 25 2019
                                             Order Entered on Docket:________________

I ask for this:

/s/ Nicole McKenzie

Gregory N. Britto, Esquire
William M. Savage, Esquire
Malcolm B. Savage, III, Esquire
Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Counsel for Movant

Seen; Agreed:
Debtor(s)’ Attorney Certification: By signing below, I certify that I have discussed or otherwise
made the Debtor(s) aware of the terms of this order and they have agreed to said terms as
outlined herein.

/s/ Charles G. Havener
______________________________
Charles G. Havener, Haven Law Group P.C., Counsel for Debtor(s)

Seen:

/s/ Warren A. Uthe, Jr.
____________________________________
Warren A. Uthe, Jr., Staff Attorney for the Trustee
Case 18-50821-FJS       Doc 39     Filed 09/25/19 Entered 09/25/19 10:46:00          Desc Main
                                   Document      Page 4 of 5


I certify that I have served the proposed Order upon all necessary parties to the action by first
class mail, postage prepaid, on the 24th day of September, 2019.


/s/ Nicole McKenzie
Gregory N. Britto, Esquire
William M. Savage, Esquire
Malcolm B. Savage, III, Esquire
Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Counsel for Movant



                                    Copies are to be sent to::

Shapiro & Brown, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320

Charles G. Havener
Haven Law Group P.C.
2021 Cunningham Drive
Suite 310
Hampton, VA 23666

Michael P. Cotter
870 Greenbrier Circle, Suite 402
Chesapeake, VA 23320

Barbara Ann Coleman
492 England Ave
Hampton, VA 23669
Case 18-50821-FJS       Doc 39    Filed 09/25/19 Entered 09/25/19 10:46:00    Desc Main
                                  Document      Page 5 of 5


                                     CERTIFICATION
       Pursuant to Local Rule 9022-1(C), I hereby certify that all necessary parties have
endorsed the above order.

      /s/ Nicole McKenzie


Gregory N. Britto, Esquire
William M. Savage, Esquire
Malcolm B. Savage, III, Esquire
Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Attorney for Movant

18-279059
